Citation Nr: 0320340	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-23 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for chronic otitis media of the right ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1986 to March 1990.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2000 decision by the RO which, 
in part, denied an increased rating for chronic otitis media 
of the right ear.  In January 2002, a hearing was held at the 
RO before the undersigned member of the Board.  The Board 
undertook additional development of the appeal in April 2002.  

The issue of an increased rating for tinnitus was perfected 
on appeal.  However, in a statement received in January 2002, 
the veteran indicated that he wished to withdraw his appeal 
of this issue.  Accordingly, this issue will not be 
addressed.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

As indicated above, the Board undertook additional 
development of the issue on appeal in April 2002.  However, 
in light of a recent decision by the United States Court of 
Appeals for the Federal Circuit, Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 
1, 2003), the Board finds that the appeal must be remanded to 
the RO for additional development and, if appropriate, the 
issuance of a supplemental statement of the case (SSOC).  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  The Act and implementing regulations, among 
other things, provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  It 
also includes new notification provisions.  38 C.F.R. § 3.159 
(2002).  

In the instant case, the veteran has not been advised of 
VCAA, nor has he been provided with the appropriate laws and 
regulations, including 38 C.F.R. § 3.159, which explains 
fully, VA's duty to assist.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Although the veteran was evaluated by VA for compensation 
purposes in May 2000, that examination is more than three 
years old.  Therefore, the veteran should be scheduled for 
another examination.  

When, during the course of review, the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2002).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The veteran should be asked to 
provide the names and addresses of all 
medical care providers who treated him 
for his right ear disability since 
January 2002.  After securing the 
necessary release, the RO should obtain 
all identified records, not already in 
the file, and associate them with the 
claims file.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  The veteran should be afforded a VA 
ear and audiometric examination to 
determine the current severity of his 
right ear disability.  The claims folder 
must be made available to the examiners 
for review, and it should be indicated in 
the report that the file was reviewed.  
All indicated tests should be performed, 
and all findings pertaining to the right 
ear disability should be described in 
detail.  The examiner should identify all 
residual symptoms related to the service-
connected right ear disability.  The 
clinical findings and reasons upon which 
the opinions are based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the right ear 
disability have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2002).  

6.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC for all evidence 
received since the SOC in October 2000, 
and given an opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


